r

                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 09, 2019
                              UN ITED STATES D ISTRICT CO UR T                    David J. Bradley, Clerk
                               SOUTHERN D ISTRICT OF TEX AS
                                    GA LVESTON D IVISION

    SAN JUAN ITA GM VAN ,

                 Plaintiff.

    V S.                                           CIV IL A CTION N O .3:18-CV-00141

    FA M ILY D OLLAR,IN C.;RUTH
    GRA HM ;FA M ILY D OLLAR STORES
    OF TEX AS,LLC,

                 D efendants.


                                M EM O RA NDU M A ND O R DER

           Thisisatrip-and-fallcase.PlaintiffSanJuanitaGalvan(G6Ga1van'')claimsthatshe
    çtwasseriously injured onandaboutherbody whilewalking into aretailstoreownedby
    Family Dollarg,)Inc.and Family Dollar Stores ofTexasgyl LLC called Family Dollar.
    Fam ily Dollar isalso referred to as Store 7216 located in G alveston,Texas.''D kt.16 at3.

    Galvanhassuedthreepartiesforpremisesliability and negligence:(1)Ruth Grahm,in her
    capacity asTrustee ofGrahm M aritalD eduction Trustand Grahm Exem ptUnified Credit

    Tnlst(GGRuth Grahm'');(2)Family DollarStoresofTexas,LLC;and (3)Family Dollar,
    Inc.

           Family Dollar,Inc.hasmovedforsummaryjudgmenton anumberofgrounds,most
    notably that ithad nothing whatsoever to do w ith the incidentin dispute. See D ld.57.

    Fam ily D ollar,Inc.notesthatitneitherownsnorleasestheproperty where the alleged trip-

    and-falltook place. Indeed,there is no dispute thatRuth Grahm isthe sole ownerofthe
property w here the alleged accident occurred. ltis also uncontested thatFam ily D ollar

StoresofTexas,LLc- notFam ily D ollar,Inc.- leasestheprem isesin question from Ruth

Grahm .

      ûcsummaryjudgmentisproperonlywhenitappearsthatthereisnogenuineissueof
materialfactandthatthemovingpartyisentitledtojudgmentasamatteroflaw.''Reingold
v.Swiftshès,lnc,126 F.3d 645,646 (5th Cir.1997)(citing Fed.R.Civ.P.56). ûl-fhe
m ovantbeaistheburden ofidentifying thoseportionsoftherecord itbelieve'sdem onstrate

theabsenceofagenuineissueofmaterialfact.''TrèleTeqt% //iInc.1:Nike,Inc.,485
F.3d 253,261 (5th Cir.2007)(citing Celotex Corp.v.Carter,477 U.S.317,322-25
(1986)). Once a movantsubmitsa properly supported motion,the burden shiftsto the
nonm ovantto show thatthe Courtshould notgrantthe m otion. See Celotex Corp.,477

U .S.at321-25. The nonm ovantthen m ustprovide specific facts showing thatthere is a

genuinedispute. See id.at324.A disputeabouta m aterialfactisgenuine iflçthe evidence

issuchthatareasonablejury couldreturnaverdictforthenonmovingparty.''Anderson
v.Lib'
     erty Lobby,Inc.,477U.S.242,248(1986).A nonmovant'smeresubjectivebeliefs
failto establish thata m aterialfactissue is in dispute. See Cham bers v.SearsRoebuck &

Co.,428F.App'x 400,419 11.54 (5th Cir.2011). TheCourtmustdraw a1lreasonable
inferences in the light m öst favorable to the nonm oving party in deciding a sum m ary

judgmentmotion.SeeAnderson,477 U.S.at255.
      Gt ike any othernegligence action,a defendantin a prem isesliability case is liable

only to the extentitow esthe plaintiffa legalduty.'' Gcn.E lec.Co.v.M oritz,257 S.W .3d

211,217 (Tex.2008).W hetheraduty existsisa question of1aw fortheCourt. See Del
                                          2
Lago Partners,Inc.v.Smith,307 S.W .3d 762,767 (Tex.2010). Iûr-f'
                                                               jo prevgil on a
prem isesliability claim aplaintiffm ustprovethatthedefendantpossessed- thatis,ow ned,

occupied,orcontrolled- thepremiseswhere injury occurred.'' Wilson v.Fcx.Parks&
WildlfeDep't,8S.W .3d634,635(Tex.1999).Seealso C/y.of Cameron v.Brown,80
S.W .3d549,556(Tex.2002)($ç(A)premises-liability defendantmay beheld liablefora
dangerouscondition on theproperty ifitpssumgedqcontroloverand responsibility forthe
premises,even ifitdid notown orphysically occupy theproperty.'')(internalquotation
marksand citationsomitted).
       lnthiscase,summaryjudgmentisproperin favorofFamily Dollar,Inc.because
there is absolutely no ekidencethatFam ily Dollar,lnc.owned,occupied,orcontrolled the

premises. As such,Family Dollar,Inc.owed no legalduty tg Galvan. In opposing

summaryjudgment,GalvanassertsthatFamilyDollar,Inc.shouldbeheldresponsiblefor
herinjuriesbecausetherewassignage atthestorethatreferenced Family Dollar. That
m ightbetnle,butthere isno evidence thatFam ily D ollar,lnc.isthe sam e entity to w hich

theFam ily D ollarsignagerefers.The signage m ighthave been refening to Fam ily D ollar

StoresofTexas,LLC,theentitythatleasedthesubjectpremises,oranotherFamilyDollar-
related entity. There is not one shred ofpaper thatties Fam ily D ollar,Inc.to the store

where the accidentoccurred. W ith no summary judgmentevidence,Galvan's naked
assertion thatFam ily D ollar,Inc.isaresponsibleparty isinsufficientto giveriseto liability

asa m atteroflaw .

      Even ifthisCourtw ere to assum e thatFam ily D ollar,Inc.istheparentcop oration

ofFamily DollarofTexas,LLC,thelesseeofthepremises,summaryjudgmentwould be
appropriate.Thisisbecauseiçlijtisageneralprincipleofcorporate1aw deeply ingrained
inoureconomicand legalsystemsthataparentcorporation(so-calledbecauseofcontrol
tllrough ownership of another corporation's stock) is not liable for the acts of its
subsidiaries.''UnitedStatesv.Besfoods,Inc.,524U.S.51,61(1998)(internalquotation
                                              '
                                      o



marksandcitationsomitted)(collectingauthority).Seealso1W ILLIAM M EADEFLETCHER
ET AL.,FLETCHER CYCLOPEDIA OF LAW OF CORPORATIONS j 33,W estlaw (database
updated Sept.2018) (CtNeither does the merefactthatthere exists.a parent-subsidiary
relationship between two corporationsmaketheoneliableforthetortsofitsaffiliate.'').
      Forthereasonsstated above,Family Dollar,lnco'smotion forsummaryjudgment
(Dkt.57)isGRANTED.
      slGxsoatGalveston,'
                        rexas,this ? thdayof-september,2019.


                                                  A ND REW M .ED ISON
                                          UN ITED STATES M A GISTM TE JUD
                                                                        >
                                                                          GE
                                                                             ,
